 568DECISIONSOF NATIONALLABOR RELATIONS BOARDInternational Union of Operating Engineers,Local No.701, AFL-CIOandRoofing Contractors Associa-tion,Inc. and,United Slate,Tile and CompositionRoofers, Damp and Waterproof Workers Associa-tion, Local Union No. 49.Case 36-CD-71April 8, 1971DECISION AND DETERMINATION OFDISPUTEBY CHAIRMANMILLER AND MEMBERSFANNING AND BROWNmeaning of the Act and that it will effectuate thepurposes of the Act to assert jurisdiction herein.II.THE LABORORGANIZATION INVOLVEDThe recordshows andwe find thatInternationalUnion of OperatingEngineers,LocalNo. 701,AFL-CIO, and UnitedSlate,Tile and CompositionRoofers, Damp and Waterproof Workers Associa-tion,Local Union No. 49, arelabor organizationswithin themeaning of Section2(5) of the Act.III.THE DISPUTEThis proceeding is brought under Section 10(k) oftheNational Labor Relations Act, as amended,following a charge filed by the Roofing ContractorsAssociation, Inc., alleging that Local No. 701 of theyOperating Engineers had violated Section 8(b)(4)(D),of the Act. Pursuant to notice a hearing was held atPortland, Oregon, on October 14 and November 5,111970, before Hearing Officer Patrick H. Walker. All!parties appeared at the hearing and were affored fullopportunity to be heard, to examine and cross-examine witnesses, and to adduce evidence bearinguponthe issues.Thereafter, the Association, Engi-neers Local 701, and Roofers Local 49 filed briefs.Pursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board has delegat-ed its powers in connection with this case to a three-member panel.The rulings of the Hearing Officer made at thehearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, the Board makesthe following findings:1.THE BUSINESS OF THE EMPLOYERThe Employer, Roofing Contractors Association,Inc., has some 15 members engaged in the Portland,Oregon, area in making new roofs and repairingexisting roofs. It represents its members for purposesof collective bargaining and has entered into associa-tionwide contracts with Roofers Local 49, the mostrecent such agreement being effective from January 1,1970, to December 31, 1971. The record shows thatthemembers of the Association together annuallymake purchases from outside the State of Oregon farin excess of $ 50,000, and that Buckeroo-Thermoseal,Inc., an association-member and the company whoseoperations gave rise to the dispute here involved,'alone has purchases annuallyin excess'of $150,000 fromoutside the State of Oregon. Accordingly, we find thatthe Employer is engaged in commerce within theBackground and Applicability of the StatuteBuckeroo-Thermoseal, Inc., a roofing contractor,was engagedduring July 1970 under a subcontractwith Sivers Construction Co., a general contractor, ininstalling a roof on a building being constructed inPortland,Oregon, for the Cotter ManufacturingCompany. To raise materials to the roof for use by itsemployees, Buckeroo used a forklift which it ownedand to which it assigned as operators its ownemployees represented by Roofers Local No. 49.Towards the end of July a representative of EngineersLocal 701 demanded that an employeee representedby his union be assigned to operate the forklift.A meeting was held with respect to this matter onJuly 31, 1970, attended by representatives of theAssociation,Buckeroo, another roofing company,Engineers Local 701, and Roofers Local 49. At thatmeeting Joy, an Engineers Local 701 representative,claimed that forklift operationwas engineer's, notroofer's, work, and, according to Employer witnesses,threatened to picket if an engineer were not put on theBuckeroo forklift on the Cotter Manufacturing job.Further, after requesting and receiving a list of allcompanies in the Association, Joy stated that his localwould picket every job on which a "roofer" wasoperating a forklift. At the hearing, witnesses forEngineersLocal 701 who had attended the July 31meeting acknowledged that Joy asserted engineerjurisdiction over forklift operations and that he statedhe would take appropriate action if an engineer werenot put on the forklifts; these witnesses added,however, that they did not recall his mentioning theword "picket" or "strike."In any event, sometime following the meeting arepresentative of the gengral contractor on the CotterManufacturing job told Buckeroo it would, and infact it did, operate the forklift with its own employeewho was a member of Local 701. Engineers Local 701contends there is no dispute in view of the statedposition of the Roofers International Union that it1Snyder Roofing and Sheet MetalCorporationalso was specificallyto force a reassignment of the disputed work.However, there is nonamed in the charge as an employer subject to direct threatsby Local 701evidence of such a threat to Snyder with respect to any specific job.189 NLRB No. 101 OPERATING ENGINEERS, LOCAL 701669"does not claim operation of forklifts as this isproperlywithin the jurisdiction of the OperatingEngineers." Nevertheless, despite the statement of itsInternational, Roofer's Local 49 claims the work inquestion for the employees it represents. Consequent-ly, as there are conflicting claims concerning whichemployees shall do the forklift work, we find thereexistsa jurisdictionaldisputeunderSection8(b)(4)(D). CompareLocal 1291, International Long-shoremen's Assocation, AFL-CIO (Pocahontas Steam-shipCompany),152 NLRB 676, 679-680. Local 701also takes the position that this is not a dispute forBoard resolution as both the Operating Engineers andthe Roofers International unions are members of theJointBoard for Adjustment of Disputes of theBuilding and Construction Trade Industry. However,neither the Association nor its member employershave, insofar as the record shows, approved orentered into any voluntary agreement to submitjurisdictional disputes to the Joint Board for adjust-ment. Consequently, we find no merit in Local 701'scontention. SeeLathers Union Local 104, The Wood,Wire and Metal Lathers International Union, AFL-CIO (Associated General Contractors of America).186NLRB No. 70, stating the Board's disagreement withPlasterersLocal Union No. 79 (Southwestern Con-struction) v.N. L. R. B. 440 F.2d 174,June 30, 1970(C.A.D.C.), the case cited by Local 701 in support ofits position.In view of the foregoing we find there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated, and that the dispute over forklift operationsis properly before this Board for resolution.The Parties' Positions and Merits of theDisputeLocal 701 bases its claim to the disputed work, first,upon its contract with the Oregon-Columbia Chapterof the Associated General Contractors of America,Inc., which specifies that forklifts shall be operated byoperating engineers and that only subcontractorssignatory to the agreement shall be engaged and thatnonsignatory subcontractors shall agree to its termsbefore beginning work on any construction site.However, neither the Roofers Association nor itsmembers have signed the above contract nor havethey otherwise agreed to any of its provisions.Consequently, though the referred-to contract provi-sionsmay impose some obligation on Sivers Con-struction Company, the general contractor, they donot bind in any manner the Association and itsmembers. Therefore, the agreement does not coverthe disputed work.2Second, Local 701 asserts that local practice andefficiency support itsclaim.However, in predicatingitsclaim on such grounds, Local 701 makes itclear-both throughits witnessesat the hearing and inits brief-that it is not claiming all forklift work onconstructionsites.Rather it contends there are twodifferent situations involved: one concerning largeconstruction jobs where there is need for the continu-ous use of a forklift to serve the general contractorand all subcontractors and, two, others concerningroofing jobs where the use of a forklift is needed onlyfor an hour or so a day to lift roofing material. Local701 concedes that there is with respect to the lattertype situation a long history of Roofers Local 49doing the "occasional" forklift work and that thebalance of efficiency and economy favors assignmentof the work to roofers. Consequently, it does not nowclaim such occasional forklift operations, but limits itsclaim to the large construction jobs where there isneed for a full-time forklift operator. Local 701contends that, at theselarge sites,both local practiceand economy and efficiency favor assigning forkliftoperations to employees it represents.However, aside fromsome generalconclusionarystatements of certain of Local 70 l's witnesses, there isno evidence showing any consistent or establishedpractice of operatingengineersusing forklifts on anytype of job for raising roofing materials. Furthermore,to the extent that its contentions deal with theinefficiency of using a roofer and roofing companyforklifts to service all subcontractors on a large job,they are clearly irrelevant, for Local 49 does not claimand its members have not been assigned such work.Local 49's position is that employees it representsare entitled to operate on all construction sitesforklifts used by roofing companies for the purpose oflifting roofing supplies.3 In support of its claim, Local49 relies on its contract with the Association,established practice, considerations of economy andefficiency, and the employing company's assignmentof the work to its members. The Association, insupport of the assignment of the work to roofingemployees, takes essentially the same position asLocal 49.The contract urged here by Local 49 is thatmentioned above between it and the Association. It isapplicable to the member companies of the Associa-tion, including Buckeroo, and covers,inter alia."thehandling, hoisting, and placing" of roofing materials2 SeeLocal 294,International Brotherhoodof Teamsters, Chauffeurs,lift roofing materials if the roofing company has no forklift on thejob forWarehousemenand Helpers of America (Sage Brothers PaintingCo., Inc ),such purpose.In short,Local 49'sclaim would seem limited to the163 NLRB 1066,1068.operation of forklifts supplied by roofing companies for the purpose of3Local 49 apparentlymakes no claim to the operation of a forklift usedlifting roofing materials to their own employees.generally on a construction site during such times as it maybe employed to 670DECISIONSOF NATIONALLABOR RELATIONS BOARD"either by hand or machinery ...." Though theagreement does not specifically cover forklift opera-tions neither does it specifically refer to hoisting byother types of machinery which Local 701 concedes iswithin Roofers jurisidiction. Nor does the contractmake any distinction in coverage with respect to sizeof job. Consequently, we believe it apparent that thecontract covers the work in dispute, and thus supportsLocal 49's claim to such work.As for employer practice, the record shows thatBuckeroo-Thermoseal has always assigned one of itsown employees represented by Local 49 to operate itsforklift and that asimilarpractice has been followedwith few, if any, exceptions by the other Associationroofing companies which use forklifts. There is,furthermore, no evidence that assignment of forkliftoperations by the roofing concerns has been relatedto,or affected by, the size of the construction jobinvolved. Such practice shows-at least in the absenceof any contrary evidence-that there are available thenecessary roofing employees with the requisite skillsfor operating forklifts.With respect to efficiency,employee witnesses testified that it is advantageous tohave a person operate the forklift who is fully familiarwith roofing materials, as such an employee will withfar less instruction be capable of hoisting up thenecessary materials at the proper time. Nevertheless,the evidence fails to establish any essential advantagein terms of efficiency or economy in assigning thedisputed work to one group of employees or the other.CONCLUSIONSIt is clear from the foregoing that Local 701 hasfailed to substantiate its claim to the disputed work.Rather the relevant factors such as the agreementbetweenLocal49 and the Association,Buckeroo'sindividual practice as well as the local associationwidepractice support the Roofers' claim to the work. Asfor considerations of efficiency and economy, theyfavor the case of neither Union. Consequently, weconclude that Buckeroo's assignment of the disputedwork to its employees representedby Local49 shouldnot be disturbed. We shall determine the existingjurisdictionaldispute by awarding to employeesemployed by Buckeroo-Thermoseal and representedby Local 49 the operation of their employer's forkliftsfor purposes of moving and hoisting roofing materi-als.The Association requests that the Board make abroad determination proscribing Local 701 fromunlawfully attempting to force an assignment in thefuture of work like that involved in this proceeding.However, no rationale has been advanced for ourissuing such a determination. Consequently, thedetermination here shall apply only to the disputedwork at the Cotter Manufacturing Company jobsite,Portland, Oregon.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in thisproceeding, theNational Labor Relations Boardmakes the following Determination of Dispute:1.Employees of Buckeroo-Thermoseal, Inc., rep-resented by United Slate, Tile and CompositionRoofers,Damp and Waterproof Workers Associa-tion, Local Union No. 49, are entitled to operate theiremployer's forklifts for the purpose of moving andhoisting various roofingmaterials at the CotterManufacturing Company construction site, Portland,Oregon.2.InternationalUnion of Operating Engineers,Local No. 701, AFL-CIO, is not entitled by meansproscribed by Section 8(b)(4)(D) of the Act to force orrequire the Companyto assignthe above work to itsmembers.3.Within 10 days from the date of this Decisionand Determination of Dispute International Union ofOperating Engineers, Local No. 701, AFL-CIO, shallnotify the Regional Director for Region 36, in writing,whether it will refrain from forcing or requiring theCompany,bymeans proscribed by Section8(b)(4)(D), to assign the work in dispute to OperatingEngineers rather than to the Company's employeesrepresented by the Roofers Local No. 49.